977 So.2d 921 (2008)
STATE ex rel. David WATERS
v.
STATE of Louisiana.
No. 2008-KH-0349.
Supreme Court of Louisiana.
March 14, 2008.
In re Waters, David;  Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Webster, 26th Judicial District Court Div. A, No. 44,195.
Granted for the sole purpose of transferring the pleading to the district court with instructions to the district judge to act on relator's writ of habeas corpus filed via certified mail on January 26, 2007. The district court is ordered to provide this Court with a copy of its judgment.